       Case 1:20-cv-03677-LGS-KHP Document 154 Filed 01/19/21 Page 1 of 2




January 19, 2021

Via ECF
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      Nichols, et al. v. Noom, Inc., et al., No. 20 Civ. 3677 (LGS) (KHP)

Dear Judge Schofield,

Our firm represents eight individual consumer Plaintiffs and proposed classes of consumers
throughout the United States who were ensnared by Defendant Noom, Inc.’s deceptive “negative
option” automatic renewal scheme. 1 We respectfully submit this letter motion to seal the
confidential information in Plaintiffs’ January 19 letter to Your Honor, ECF No. 153. In
accordance with Rule I.D.3 of this Court’s Individual Rules and Procedures for Civil Cases,
Plaintiffs have publicly filed a redacted version of their letter reflecting the fact that Defendants
designated certain information in Plaintiffs’ letter as “confidential” under the applicable protective
order, ECF No. 58. Pursuant to Rule I.D.3, as the parties with an interest in the confidential
treatment of the Exhibit, Defendants bear the burden of explaining why it should be sealed.

Contemporaneously with this filing, Plaintiffs are also filing under seal an unredacted copy of their
January 19 letter. Plaintiffs have highlighted the portions of the January 19 letter that were
redacted in the public version.

Finally, in accordance with Rule I.D.3 included on the next page is an appendix that identifies all
parties and attorneys of record who should have access to the sealed version of Plaintiffs’ January
19 letter.

Thank you for the Court’s attention to this matter.

                                                                Respectfully submitted,

                                                                /s/ Steven L. Wittels
                                                                  Steven L. Wittels

cc:      All counsel of record (via ECF)
         Magistrate Judge Katharine H. Parker (via ECF)

1
 The Code of Federal Regulations defines a “negative option” as “an offer or agreement to sell or provide any goods
or services, a provision under which the customer’s silence or failure to take an affirmative action to reject goods or
services or to cancel the agreement is interpreted by the seller as acceptance of the offer.” 16 C.F.R. § 310.2(t).




18 Half Mile Road, Armonk, NY 10504 | +1 914 775 8862 | slw@wittelslaw.com | www.wittelslaw.com
     Case 1:20-cv-03677-LGS-KHP Document 154 Filed 01/19/21 Page 2 of 2
Honorable Lorna G. Schofield                                      Page 2 of 2


                                          Appendix

Plaintiffs’ Counsel:

Steven Lance Wittels
J. Burkett McInturff
Tiasha Palikovic
Steven Dana Cohen
Jessica Hunter
WITTELS MCINTURFF PALIKOVIC
18 Half Mile Road
Armonk, NY 10504


Defendants’ Counsel:

Aarti Reddy
Michael Graham Rhodes
Ian Ross Shapiro
Charles Low
Max A Bernstein
COOLEY LLP
101 California Street, 5th Floor
San Francisco, CA 94111-5800




18 Half Mile Road, Armonk, NY 10504 | +1 914 775 8862 | slw@wittelslaw.com | www.wittelslaw.com
